ALARCON, J.
—I concur in the result. I dissent from that portion of the opinion which perpetuates the comment or dictum in footnote 4 of People v. Sterritt (1976) 65 Cal.App.3d Supp. 1 at Supp. 6 [135 Cal.Rptr. 522] wherein this court said that the traffic “survey had to be physically produced in the courtroom.” I believe there are other ways consistent with the rules of evidence to comply with section 40802, subdivision (b), of the Vehicle Code than the physical production of the traffic survey such as the testimony of the person or persons who conducted the survey.